           Case 1:19-mj-04050-DHH Document 12 Filed 02/14/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

Criminal No.
18-4050-DHH

                               UNITED STATES OF AMERICA


                                                v.


                                          OMAR LNU

                     MEMORANDUM AND ORDER OF DETENTION

                                        February 14, 2019

Hennessy, M.J.

       Defendant Omar LNU (who identified himself through counsel as Omar Lugo) is charged

in a criminal complaint with one count of Misuse of a Social Security Number, in violation of 42

U.S.C. § 408(a)(7)(B), and one count of Aggravated Identity Theft, in violation of 18 U.S.C. §

1028A(a)(1). An initial appearance was held on February 14, 2019, the date of Defendant’s

arrest. At the February 14, 2019 initial appearance, I appointed counsel to represent Defendant

and the United States moved for detention pursuant to the Bail Reform Act. Defendant, through

counsel, assented to a voluntary order of detention without prejudice to seek release on

conditions at a later date. The matter was continued to February 19, 2019 for a preliminary

hearing.

       Accordingly, it is ORDERED that Defendant be DETAINED pending trial, and it is

further ORDERED --




                                                1
 
         Case 1:19-mj-04050-DHH Document 12 Filed 02/14/19 Page 2 of 2



       (1)       That Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons awaiting or

serving sentences or being held in custody pending appeal;

       (2)       That Defendant be afforded a reasonable opportunity for private consultation with

counsel; and

       (3)       That on order of a court of the United States or on request by an attorney for the

government, the person in charge of the corrections facility in which Defendant is detained and

confined deliver Defendant to an authorized Deputy United States Marshal for the purpose of

any appearance in connection with a court proceeding.

       This order is without prejudice to Defendant filing a motion at any time seeking a hearing

to consider the issue of pre-trial release, regardless whether there have been changed

circumstances.


                                                                / s / David H. Hennessy
                                                               David H. Hennessy
                                                               United States Magistrate Judge




                                                  2
 
